DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 and 17-20 of U. S. Patent No. 10,686,607. Although the conflicting claims at issue are not identical, they are not patentably distinct from each 
Current Application No. 16/869,562
US Patent No. 10,686,607


Independent Claim 1 and Dependent 3
Independent Claim 1
Independent Claim 6 and Dependent 8
Independent Claim 5
Independent Claim 11 and Dependent 13
Independent Claim 17



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 recites the limitation "the encryption procedure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spanier et al. (US Patent Application Publication No. 2017/0180137A1) hereinafter Spanier.
Regarding Claims 1 and 6, Spanier discloses a data storage device (remote computer) and method (Fig. 6B), comprising: 
a non-volatile memory (Fig. 1, non-volatile memory 20), storing a firmware file (Fig. 6B, firmware 654) (para 0133); and 
a micro-controller (Fig. 1, processor 50/60/70, para 0023, embedded micro-controller), coupled to the non-volatile memory (Fig. 1, processor 50/60/70 connected to non-volatile memory 20), and configured to perform a first algorithm (Fig. 6B, hash function 660/SHA-256) to encrypt the firmware file to generate a signature (Fig. 6B, hash value 662, para 0145, a hash function 660 is executed on firmware raw data (i.e., in unencrypted file 654) by a remote computer to produce a hash value 662), 
using the first key (Fig. 6B, key 664) and a second algorithm (Fig. 6B, ECDSA 666) to scramble the signature to generate a scrambled signature (Fig. 6B, digital signature 656) (para 0133 and 0145, using any suitable encryption algorithm that is known both sender and receiver to create the digital signature 656), and 


Claims 4 and 9, Spanier discloses the data storage device as claimed in claim 1, wherein the first algorithm is a Secure Hash Alogrithm-256 (SHA-256) (Fig. 6B, SHA-256, para 0137) and the second algorithm is a Cyclic Redundancy Check-30 (CRC-30) (para 0132-0133 and 0145, using any suitable encryption algorithm, CRC).

Regarding Claims 5 and 10, Spanier discloses the data storage device as claimed in claim 1, wherein the scrambled signature is attached to an end or a header of the firmware file (Fig. 6A, package 650, para 0130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spanier as applied to claims 1 and 6 above, and further in view of Meng et al. (US Patent Application Publication No. 20110035602 A1) hereinafter Meng.

Regarding Claims 2 and 7, Spanier discloses the data storage device as claimed in claims 1 and 6, respectively above, but does not explicitly disclose wherein the first key is obtained from a user input. However, Meng discloses wherein the first key is obtained from a user input (para 0049, the mask part 174 uses the user password as the key). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Spanier to include the first key is obtained from a user input as taught by Meng in order to protect the raw data (Meng, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BAOTRAN N TO/Primary Examiner, Art Unit 2435